Citation Nr: 0636288	
Decision Date: 11/21/06    Archive Date: 11/28/06	

DOCKET NO.  04 12 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than March 31, 2003, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD), to include whether the denial of entitlement 
to service connection for PTSD in a May 1997 rating decision 
should be reversed or revised on the basis of clear and 
unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1968.  
His awards and medals include the Combat Infantryman Badge.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
VARO in Winston-Salem, North Carolina, that granted service 
connection for PTSD and assigned an effective date of 
March 31, 2003, the date of a communication from a private 
physician.  


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was denied in 
a May 1997 rating decision.  The veteran was notified of the 
denial action by communication dated that same month.  A 
timely appeal did not ensue. 

2.  The veteran has not alleged an error of fact or law in 
the May 1997 rating decision that compels a conclusion to 
which reasonable minds could not differ, such that the result 
would have been manifestly different but for the error.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 31, 
2003, for the grant of service connection and the assignment 
of a 100 percent schedular rating for PTSD have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).

2.  The May 1997 rating decision that denied entitlement to 
service connection is final.  38 U.S.C.A. § 7105 (West 2002).

3.  Clear and unmistakable error has not been demonstrated in 
the May 1997 rating decision.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative essentially contend that 
the May 1997 rating decision that denied entitlement to 
service connection for PTSD was the product of CUE.  It is 
essentially claimed that the veteran had PTSD at the time of 
psychological evaluation and psychiatric examination by VA in 
March and April 1997, but it was misdiagnosed.  

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth 
VA's duty to inform a claimant of the evidence needed to 
substantiate his or her claim, and to assist the claimant in 
obtaining the relevant evidence.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159 (2006).

While the VCAA does not apply to claims of clear and 
unmistakable error (Livesay v. Principi, 15 Vet. App. 165 
(2001), it does apply to claims regarding an earlier 
effective date not involving a CUE.  In this regard, the 
undersigned notes that upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, including any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of the information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must request that the claimant provide any 
evidence in his possession that pertains to the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

A review of the evidence of record shows that the veteran was 
informed of the provisions of the VCAA by letter dated in 
April 2003.  In subsequent letters dated in January 2005, 
November 2005, and May 2006, he was apprised of the latest 
changes with regard to the duties to notify and assist as 
required by the VCAA.  

Additionally, the veteran had not just one opportunity but 
two different opportunities to provide testimony on his own 
behalf.  He provided testimony at a video conference hearing 
before a Veterans Law Judge in April 2005.  He and his 
accredited representative gave testimony before the 
undersigned Veterans Law Judge at a hearing held in 
Washington, D.C., in October 2006.  The transcripts of the 
two different hearings have been reviewed and associated with 
the claims folder. 

In view of the foregoing, the Board finds VA has satisfied 
its duties to inform and assist the veteran in the 
development of his claim.  

Analysis

The record shows that entitlement to service connection for 
PTSD was denied in a May 1997 rating decision.  The veteran 
was notified of the determination by communication dated that 
same month.  He did not submit any timely disagreement with 
the decision.  

The evidence considered in that decision consisted of the 
veteran's service medical records, outpatient treatment 
reports dated in 1994 and 1995 from his private physician, 
the report of a VA psychological evaluation in March 1997, 
and the report of a VA psychiatric examination in April 1997.  

The psychological evaluation accorded the veteran in 
March 1997 was part of an overall evaluation of a pending 
claim for service connection for PTSD based on his Vietnam 
experiences.  The examiner stated the evaluation was based on 
the veteran's self-report, his report of discharge from 
service, and the psychological testing conducted at that 
time.  The veteran described a solid family life and 
indicated he had worked for the past 20 years for the same 
company.  He stated he had never received psychiatric 
treatment of any type.  Results of the various tests 
conducted "failed to confirm a diagnosis of post-traumatic 
stress disorder."  The examiner specifically stated that 
while the veteran likely experienced intrusive memories of 
military trauma through his sleep disturbance and troublesome 
dreams, there was inadequate evidence of persistent arousal 
and avoidance as required for diagnosis of PTSD.  The 
examiner noted mild to moderate levels of avoidance were 
likely present, but this did not likely reach the diagnostic 
criteria.  It was the examiner's opinion the veteran was 
likely experiencing an ongoing mild to moderate depressive 
disorder.  The veteran was given an Axis I diagnosis of 
dysthymic disorder.  He was given an Axis II diagnosis of 
compulsive traits.  

The veteran was also accorded a psychiatric examination by VA 
in April 1997.  He complained he had had emotional symptoms 
since 1967 when in Vietnam.  He described himself as hyper 
anxious and stated he had bad dreams 3 or 4 times a week.  He 
felt isolated and depressed most of the time.  He denied any 
previous psychiatric treatment.  He stated he had worked for 
the same company for the past 20 years and liked his job.  He 
had been married for 26 years and got along well with his 
wife and family.  Examination findings were essentially 
unremarkable, except for a notation of a somewhat tense mood.  
He was given a diagnosis of dysthymia.

The May 1997 rating decision determined that there was no 
confirmed diagnosis of PTSD of record.  The veteran did not 
appeal that decision and it therefore became final.  

The United States Court of Appeals for Veterans Claims 
(Court) has consistently stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  It 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  "Clear and 
unmistakable error requires that error, otherwise 
prejudicial, ... must appear undebatably."  Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  Clear and unmistakable errors 
"are errors that undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet. App. 310, 313-4 (1992).  "It must 
always be remembered that CUE is a very specific and rare 
kind of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Court propounded a three-prong test for determining when 
there was CUE present in a prior decision.   (1) Either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was a CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 
3 Vet. App. at 313-14 (1992).

CUE that requires revision of a prior final rating action 
exists only where it appears "undebatably" that "either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Russell v. Principi, 3 Vet. App. at 313 (1992).

In Fugo v. Brown, 6 Vet. App. at 40, the Court refined and 
elaborated on the test set forth in Russell.  The Court 
stated that CUE was a very specific and rare kind of "error."  
It was the kind of error, of fact or law, that when called to 
the attention of later reviewers compelled a conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  

The veteran and his representative have alleged that the 
May 1997 rating decision committed error when it determined 
that the veteran did not have PTSD attributable to his active 
service.  The Board has examined this allegation in light of 
the laws and regulations in effect in May 1997, and the 
evidence considered by the adjudicator at that time.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  This law has been 
unchanged since the time of the 1997 rating decision.  

The March 31, 2003 communication from Dr. Gottschalk 
indicated the veteran had been under his medical supervision 
for 15 years.  It was his opinion that the veteran showed 
classic symptoms of PTSD.  Additional medical evidence was 
associated with the file thereafter and it was determined 
that the veteran had PTSD attributable to his combat 
experiences in Vietnam.

The undersigned finds that there is room for debate as to 
whether the evidence showed the presence of PTSD at the time 
of the rating decision in 1997.  However, as noted above, the 
veteran was accorded a special psychiatric examination and 
psychological testing by VA, specifically for the purpose of 
determining whether or not he had PTSD.  The March 1997 
psychological testing referred to the veteran involved in 
combat.  However, reference was also made to the veteran's 
stable post service social and occupational status.  The 
examiner specifically stated that the results of the various 
psychological tests the veteran underwent failed to confirm a 
diagnosis of PTSD.  The VA physician who conducted the 
psychiatric examination of the veteran in April 19997 
likewise acknowledged the veteran's involvement in combat 
situations in Vietnam.  However, he also noted the veteran's 
stable social and occupational adjustment in the years 
following service.  Notation was also made that the veteran 
denied any psychiatric treatment in the years following 
service.  Findings on mental status examination at that time 
were essentially unremarkable and a diagnosis of PTSD was not 
made.  

The heart of the veteran's CUE claim is that the RO's 
evaluation of the evidence before it was incorrect.  His 
arguments in this vein reflect little more than a 
disagreement with how the RO weighed the evidence of record 
at the time of its 1997 decision.  As noted above, however, a 
specific CUE allegation must assert more than mere 
disagreement with how the facts in the case were weighed or 
evaluated.  To present a valid claim of CUE, the veteran and 
his representative cannot simply request that the Board re-
weigh or reevaluate the evidence.  Crippen v. Brown, 
9 Vet. App. 412 (1996).  This, however, appears to be exactly 
what they have asked the Board to do in this case.  

In that it merely seeks to have the evidence re-weighed, the 
purported CUE claim fails.  The Board notes that the evidence 
of record before the RO at the time the 1997 decision was 
supportive of the conclusion reached, namely that the veteran 
did not have PTSD attributable to his active service.  The 
veteran was accorded psychological testing and it was the 
impression of the examining psychologist that the findings 
were not indicative of presence of PTSD.  As for the 
April 1997 psychiatric examination, the examiner noted a very 
stable post service social and industrial adjustment by the 
veteran. Psychological examination at that time was 
essentially unremarkable and a diagnosis of PTSD was not 
made.  These records, therefore, failed to show that the 
veteran had PTSD resulting from his combat experiences in 
Vietnam.  The medical determinations were reasonable in light 
of the findings reported.  The Board finds, therefore, that 
the veteran has failed to raise a valid claim of CUE in the 
May 1997 rating decision.  A claim of CUE in that decision is 
therefore denied as a matter of law.  See Luallen v. Brown, 
8 Vet. App. 92, 96 (1995) [If the claimant fails to plead a 
valid claim of CUE, her claim should be denied as a matter of 
law].  

With regard to an earlier effective date, except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 
(2006).

With regard to entitlement to an earlier effective date for 
the award of service connection for PTSD, there is no 
relevant medical evidence of record dated between the final 
May 1997 rating decision and the March 31, 2003 effective 
date for the 100 percent evaluation for the veteran's PTSD.  
Accordingly, there is simply no basis for awarding an earlier 
effective date for the award of service connection and the 
assignment of a 100 percent evaluation for PTSD.  38 C.F.R. 
§ 3.400(o) (2).  The Board notes that prior decisions can be 
revised with the submission of new and material evidence or 
on the showing of CUE.  CUE has been discussed above.  An 
effective date cannot be revised on the basis of new and 
material evidence because the effective date would be the 
date of receipt of new evidence, which would always be later 
than the date decided in the earlier decision.  Nelson v. 
Nicholson, 19 Vet. App. 548 (2006).  


ORDER

An effective date earlier than March 31, 2003, for the grant 
of service connection for PTSD is denied.

The May 1997 rating decision that denied service connection 
for PTSD did not involve CUE and the claim is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


